Campbell, J.
Pierce obtained judgment against the plaintiff in error for expulsion from a train on which he was * riding, under a disputed claim of right. The facts which *280must have been found by the jury to maintain his right were these: Pierce living near Batavia, which is a station about six miles distant midway between Bronson on the west and Coldwater on the east, bought a ticket from the Batavia agent for passage to Elkhart and return, which was to be used within 30 days, and for continuous passage each way. Before and at the time of buying the ticket he inquired of the agent what trains would take him back and forth on the ticket, and was told that he could return on any train, but particularly that he might do so on the midnight or on the 5:10 o’clock morning train. On his return he took the 5:10 train at Elkhart. After the train had gone some distance the conductor in his usual round called on Pierce for his ticket, and on seeing it took it up, and told him he would have to get off at Bronson or else pay 20 cents more and go on to Coldwater, as the train would not stop at Batavia. There is considerable conflict as to what passed between the passenger and conductor then and before reaching Bronson, but it is agreed that the conductor was informed of the circumstances under which Pierce claimed to have bought his ticket, and that he informed Pierce that he should not stop at Batavia, and that it was not a place at which that train was in the habit of stopping. The conductor gave Pierce a slip which he took up before reaching Bronson, and refused to restore his ticket. Pierce did not leave the car at Bronson. Immediately after leaving Bronson the conductor found him on the train, and demanded fare to Coldwater. On Pierce’s refusal to pay beyond Batavia unless he should conclude to go on, and on a repetition of the same explanation in substance, the conductor put him off the train.
The case presents some different questions, depending partly on the liability of the company for not taking Pierce to Batavia on the train in question, and partly on the duty of Pierce, whether such liability existed or not, to leave the train at Bronson and seek redress in some other way.
Upon the question whether the company is liable for the action of the agent at Batavia, it is insisted by the plaintiff *281in error that the passenger is bound to ascertain for himself what trains stop at the place of his destination, and acts at his peril in boarding any others. It is undoubtedly true that where some trains make general and some only partial stoppages the passenger should not disregard reasonable means of information in regard to his proper course. But he cannot be supposed to know that any such difference exists, unless he has means of knowing the facts. Timetables furnish one means of information, but they are not always accessible or intelligible to all classes of passengers, and the experience of all travelers is that they are sometimes not changed as soon as train changes are. made, and are not always strictly adhered to. It is the business of the agents who contract with passengers for their fare to have the means of directing them safely, and such an agent is universally resorted to for such information by strangers who have occasion to obtain such guidance. When, as in this case, the attention of the agent was distinctly called to the desire of Pierce to know what trains he could rely on to bring him to Batavia in season for his purposes, we think he had a right to rely on the correctness of the information received, and to act on it at least until informed to the contrary. It does not appear that any care was taken at Elkhart to warn passengers what trains they must take for their, several destinations, and there is nothing to show that Pierce had any reason to doubt the correctness of his course in going upon the train in question until after he had started and the conductor called for his ticket.
It appears from the agent’s testimony that he had once stopped the train in question by an order from the superintendent, which would indicate that he was the proper person from whom conductors might receive directions in special cases; but as he did not communicate with the conductor having charge of the train on which Pierce rode, that officer had no orders beyond his general instructions, and appears to have acted as he understood them.
If Pierce was not in fault in starting on the train, it is difficult to find any reason why the company should not *282carry Mm in some way to tlie place of his destination as it had agreed to do. And he had in such case a right of action for such damages as a failure to perform that contract involved. The company could not be justified in refusing to carry him to Batavia, and to do so as agreed.
But this did not necessarily give him a right to remain on the train after he had been told it would not stop at Batavia. 'Whatever remedy he may have against the company for its breach of contract, he had no right to determine for himself on what train he would travel. The business of railroads can only be carried on safely by having regularity. If trains are arranged in a certain way,, and their time fixed with regard to limited stoppages, a conductor would never be safe, if he were bound at his peril to ascertain from any mere stranger the existence of an agreement by the company to change the arrangement and stop at an unusual place. A passenger cannot compel a conductor to deviate from his appointed scheme, and if truly informed concerning the rule as to stoppages, he is bound to conform his own movements to it, and seek redress in some other way. Every one is bound to know that the conductor is not invested with general power to run his train as he pleases, and that so far as he is concerned trains must conform to the schedule.
Pierce ought to have left the train at Bronson, and then if not furnished with passage to Batavia the expense of such passage would be a proper element of damages in addition to such — if any — as were occasioned by the failure to take him through on the train which he was told he could take, and the consequent delay. He ought to have known that if he persisted in remaining on the train the conductor would probably remove him, and such removal was not a distinct wrong in itself, because after leaving Bronson he was wrongfully on the train. He could recover no damages unless for some unlawful violence beyond the necessities of* the removal, because it was lawful to take such steps as were necessary to remove and keep him removed from the train. He cannot complain of an indignity which it was *283his duty to avoid incurring, and which he was bound to expect. The company had power, subject to damages for any breach of contract involved, to determine for itself what trains should take passengers to Batavia.
Judgment must be reversed with costs, and a new trial granted.
The other Justices concurred.